DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 7/15/19.  It is noted that application is a continuation of 14/026,151 filed 9/13/2013 (US Patent No. 10,354,347).  Claims 1-17 are pending.  


Information Disclosure Statement
	Information disclosure statement dated 7/15/19 has been acknowledged and considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3 and 6-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-17 are drawn to a method for generating an alert, which is within the four statutory categories (i.e. process).   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A computer-implemented method, comprising: 
accessing information indicative of a question to be answered by a medical patient, with the question being included in a medical assessment questionnaire of a medical service provider; 
receiving information indicative of a selection of one or more triggering events for answers to the question, with a triggering event specifying that the medical service provider has specified that a particular answer to the question is unacceptable and requires that the medical service provider be notified of the unacceptable answer; 
and generating, for the question, a medical alert rule, with the medical alert rule comprising instructions to perform operations comprising: 
receiving an answer of the medical patient to the question; 
detecting, based on contents of the received answer, the triggering event for the question; 
and generating, based on detection of the triggering event, a medical questionnaire alert to notify the medical service provider that the medical patient has answered the question with the answer that is defined as being unacceptable.

The Examiner submits that the foregoing underlined limitations constitute 
under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is directed to receiving information, generating a medical alert rule, detecting a triggering event and generating an alert. This is a concept relating to tracking or organizing information.  Tracking or organizing information or filtering content has been found to be an abstract idea and a method of organizing human behavior.  See MPEP 2106.04(a)(2)(II)(D).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         This is a method of organizing patient data thus falling into one category of abstract idea. That is other than reciting “a computer” language, nothing in the claim element precludes the steps from describing concepts related to receiving and processing information between a patient and a health care worker.  If a claim limitation, under its broadest reasonable interpretation, covers concepts related to interpersonal and intrapersonal activities then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Accordingly, the claim recites an abstract idea.

Independent claims 7 and 17 similarly teach limitations directed to methods of organizing human activity.  Claims 7 and 17 teach transmitting information; receiving information; analyzing the information; detecting a risk of readmission; generating an action to be performed by a member of the medical facility and transmitting an alert.  Under a broadest reasonable interpretation these steps of organizing and tracking health care information are directed to methods of organizing human activity and thus an abstract idea.

In relation to dependent claims 8, 9, these claims specify detecting an increase in the severity of a medical condition which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

In relation to dependent claims 2, 6, 10, 14, 15, 16 these claims specify steps related to tracking and organizing health information that, at the currently claimed high level of generality, is a method of organizing human activity 

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method, comprising: 
accessing information indicative of a question to be answered by a medical patient, with the question being included in a medical assessment questionnaire of a medical service provider; 
receiving information indicative of a selection of one or more triggering events for answers to the question, with a triggering event specifying that the medical service provider has specified that a particular answer to the question is unacceptable and requires that the medical service provider be notified of the unacceptable answer; 
and generating, for the question, a medical alert rule, with the medical alert rule comprising instructions to perform operations comprising: 
receiving an answer of the medical patient to the question; 
detecting, based on contents of the received answer, the triggering event for the question; 
and generating, based on detection of the triggering event, a medical questionnaire alert to notify the medical service provider that the medical patient has answered the question with the answer that is defined as being unacceptable.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions by the computer amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0026] – [0029] of the present Specification, see MPEP 2106.05(f)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of performing the functions by the computer; a client computing device; processing device merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h)).  Paragraphs [0024] – [0029] teach that the computers can be “any sort of computing devices…” and that the processing device “may include any appropriate processor and/or logic that is capable of receiving and storing data, and of communicating over a network…”

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 7 and 17 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 3, 11-13: These claims recite storing information and generating information for a graphical user interface which therefore merely represent insignificant extra-solution (data gathering or data output) activity (see MPEP § 2106.05(g)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-3 and 6-17 are ineligible under 35 USC §101.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes (2008/0140449).  

As per claim 1, Hayes teaches a computer-implemented method, comprising: 
accessing information indicative of a question to be answered by a medical patient, with the question being included in a medical assessment questionnaire of a medical service provider;  (Hayes; para. [0065] -- the healthcare professional creates self-assessment questions to be administered to the patient).  
receiving information indicative of a selection of one or more triggering events for answers to the question, with a triggering event specifying that the medical service provider has specified that a particular answer to the question is unacceptable and requires that the medical service provider be notified of the unacceptable answer; (Hayes; paras. [0032], [0069] –patient answers to the self-assessment are analyzed by the decision support tools; patients with elevated scores reads on one or more triggering event).  How the triggering event is specified is non-functional descriptive material and given little to no patentable weight as the claim limitation is directed at “receiving information indicative of a selection of one or more triggering events…”  How the triggering event is specified needs to be a positively recited step in order to be considered a claim limitation.    
and generating, for the question, a medical alert rule, (Hayes; paras. [0032], [0033], [0069], [0071]) with the medical alert rule comprising instructions to perform operations comprising: 
receiving an answer of the medical patient to the question (Hayes; para. [0032]);
detecting, based on contents of the received answer, the triggering event for the question (Hayes; paras. [0069]  -- determining the elevated risk levels based on the patient’s answers reads on detecting the triggering event); 
and generating, based on detection of the triggering event, a medical questionnaire alert to notify the medical service provider that the medical patient has answered the question with the answer that is defined as being unacceptable (Hayes; paras. [0033], [0069], Fig. 2 – Displaying to the providers which patients have elevated risk levels reads on generating an alert that the question has been answered as unacceptable).

As per claim 2, Hayes teaches the computer-implemented method of claim 1, further comprising: 
receiving the answer of the medical patient to the question (Hayes; para. [0032]); 
following receipt of the answer, executing the medical alert rule (Hayes; para. [0071] – applying predictive modeling reads on executing the medical rule); 
detecting, based on contents of the answer and based on execution of the medical alert rule, the triggering event that the answer of the medical patient is unacceptable and requires that the medical service provider be notified of the unacceptable answer (Hayes; paras. [0069]  -- determining the elevated risk levels based on the patient’s answers reads on detecting the triggering event);
 and generating, based on detection of the triggering event, the medical questionnaire alert to notify the medical service provider that the medical patient has answered the question with the answer that is defined as being unacceptable (Hayes; paras. [0033], [0069], Fig. 2 – Displaying to the providers which patients have elevated risk levels reads on generating an alert that the question has been answered as unacceptable).

As per claim 3, Hayes teaches the computer-implemented method of claim 2, further comprising:
storing in a data repository, the medical questionnaire alert in association with information that identifies the medical patient who is associated with the medical questionnaire alert.  (Hayes; para. [0037], [0069]).             

As per claim 6, Hayes teaches the computer-implemented method of claim 1, further comprising: 
accessing information indicative of a plurality of medical questionnaire alerts for the medical service provider (Hayes; para. [0069] -  applying the decision support tools reads on accessing information indicative of a plurality of medical questionnaire alerts); 
aggregating the plurality of medical questionnaire alerts together (Hayes; para. [0033], Fig. 2); 
generating information for an alert management graphical user interface that when rendered on a display device comprises: visual representations of the aggregated plurality of medical questionnaire alerts (Hayes; para. [0033], Fig. 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7-9, 11-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (2008/0140449) in view of Vonk (2006/0235280) and Ryan (2012/0046965).  

As per claim 7, Hayes teaches the method, comprising: 
transmitting, to a client computing device associated with a user, information indicative of a risk factor questionnaire, with the risk factor questionnaire comprising a plurality of questions regarding risk factors of a medical procedure performed on the user; (Hayes; para. [0065] -- the healthcare professional creates self-assessment questions to be administered to the patient).  
periodically receiving, from the client computing device, information indicative of answers to the plurality of questions regarding the risk factors of the medical procedure;  (Hayes; paras. [0032], [0069] –patient answers to the self-assessment are analyzed by the decision support tools;).  
analyzing, by one or more processing devices and over a predefined period of time, the information that is periodically received; (Hayes; paras. [0032], [0069] –patient answers to the self-assessment are analyzed by the decision support tools; Fig. 2 – selecting a date to view an assessment reads on a “predefined period of time”).  
detecting, by the one or more processing devices and based on analyzing, that the user is at risk; (Hayes; paras. [0069]  -- determining the elevated risk levels based on the patient’s answers reads on detecting the user is at risk).  

Hayes does not expressly teach: 
generating, by the one or more processing devices, an action to be performed by a member of the medical facility, with performance of the action reducing the risk of readmission relative to other risks of readmission that are independent of performance of the action; 
and transmitting, to a client computing device associated with the medical facility, an alert of the generated action to promote the member of the medical facility to perform the action.

Vonk teaches that generating an action to be performed by a provider and transmit the alert of the generated action was old and well known at the time of the claimed invention in order to keep a provider well-informed of the status of the patient.  In particular Vonk teaches running a treatment plan and displaying protocol details (Vonk; paras. [0207] - [0208] -- generating an action to be performed by a member of the medical facility and transmitting it to a computing device).  It would have been obvious to one of ordinary skill in the health care computer arts to generate and transmit a treatment protocol taught by Vonk to the medical communication system of Hayes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did
separately, and one of ordinary skill in the art would have recognized that the results of
the combination were predictable.

It is further noted that the limitations of with performance of the action reducing the risk of readmission relative to other risks of readmission that are independent of performance of the action and an alert of the generated action to promote the member of the medical facility to perform the action are statements of intended use and not required by the claim limitations.  These limitations are not positively recited by the claims and do not expressly limit the steps of generating an action and transmitting an alert.  

Hayes further does not expressly teach that the user is at risk of readmission.  However the determination of a user being at risk for readmission is old and well known in the art as taught by Ryan because hospitals are concerned with the quality of treatment provided and also the increased costs associated with readmitting a patient.  (Ryan; Background).  Ryan teaches generating readmission risk prediction models and using the models to facilitate treatment activities.  (Ryan; para. [0037]).  It would have been obvious to one of ordinary skill in the art to add the determination of risk of readmission to the medical communication system of Hayes with the motivation of decreasing the costs affiliated with readmitting a patient (Ryan; Background).     

As per claim 8, Vonk teaches the method of claim 7, wherein detecting, by the one or more processing devices and based on analyzing, that the user is at risk of readmission to a medical facility comprises: 
detecting an increase in a severity of a medical condition of the user during one or more time intervals in predefined period of time, relative to a severity of the medical condition during other time intervals in the predefined period of time.  (Vonk; para. [0195]).  
It would have been obvious to one of ordinary skill in the health care computer arts to generate and transmit a treatment protocol taught by Vonk to the medical communication system of Hayes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Vonk teaches the method of claim 8, further comprising: 
determining that the detected increase exceeds a threshold level; (Vonk; para. [0195]) 
and wherein detecting, by the one or more processing devices and based on analyzing, that the user is at risk of readmission to a medical facility comprises: based on determining that the detected increase exceeds the threshold level, detecting, by the one or more processing devices and based on analyzing, that the user is at risk of readmission to a medical facility comprises. (Vonk; para. [0195])
It would have been obvious to one of ordinary skill in the health care computer arts to generate and transmit a treatment protocol taught by Vonk to the medical communication system of Hayes since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 11, Hayes teaches the method of claim 8, further comprising: 
generating information for a graphical user interface that when rendered on a display device comprises: 
a first visual indicator of first answers of the user to a first question pertaining to a first one of the risk factors, with the first answers being displayed in the graphical user interface over a period of time; (Hayes; para. [0034])
and a second visual indicator of second answers of the user to a second question pertaining to a second one of the risk factors, with the second answers being displayed in the graphical user interface over the period of time. (Hayes; para. [0034]).  

As per claim 12, Hayes teaches the method of claim 11, further comprising: 
exporting the generated information for the graphical user interface, with the information being exported to a client computing device associated with one or more of a government entity, a history, an electronic medical record entity, and a business intelligence entity.  (Hayes; para. [0034] – [0035] – who the information is being exported to is considered nonfunctional descriptive material).  
 
As per claim 13, Hayes teaches the method of claim 11, wherein the graphical user interface further comprises: 
a visual indicator of the alert and an explanation of the reason for the alert.  (Hayes; para. [0032], Fig. 1).  
Claim 17 repeats substantially similar limitations as independent claim 7 and the reasons for rejection are incorporated herein.  


Subject Matter free from Prior Art
Claims 10 and 14-16 teach subject matter free from prior art.  No decision on patentability has been made in light of pending rejections.  


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitations of claims 4 and 5 are free from prior art and teach limitations that integrate the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Choi (KR20130049234A) teaches an online question answering service method and system to obtain answers by transmitting questions.   Mosa (Abu Saleh Mohammad Mosa, Illhoi Yoo & Lincoln Sheets.  “A Systematic Review of Healthcare Applications for Smartphones.”  BMC Medical Informatics and Decision Making. Volume 12, Article number: 67 (2012)) teaches alerting and alarm mechanisms.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/30/2021